— Appeal by the defendant from a judgment of the County Court, Nassau County (Boklan, J.), rendered April 1, 1986, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial (Harrington, J.), after a hearing, of those branches of the defendant’s omnibus motion which were to suppress physical evidence and statements to the police.
Ordered that the judgment is affirmed.
Contrary to the defendant’s argument, the record at the combined Huntley-Mapp hearing supports the court’s determination that (1) the defendant’s statement to the arresting officer prior to having been advised of his Miranda rights was spontaneous and not the result of custodial interrogation and (2) the defendant’s subsequent statements to a detective were voluntarily given after he was advised of his Miranda rights (People v Prochilo, 41 NY2d 759; People v Rivers, 56 NY2d 476, 479).
We have examined defendant’s remaining arguments and find them to be without merit (see, People v Ingle, 36 NY2d 413; People v Hicks, 68 NY2d 234; People v Jackson, 41 NY2d 146; People v Belton, 55 NY2d 49; People v Kazepis, 101 AD2d 816). Mangano, J. P., Bracken, Spatt and Harwood, JJ., concur.